     Case 4:19-cr-00196-O Document 132 Filed 11/21/19                        Page 1 of 1 PageID 799


                                        UNITED STATES OF AMERICA

                                       NORTHERN DISTRICT OF TEXAS

                                           FORT WORTH DIVISION


UNITED STATES OF AMERICA                               §
                                                       §
V.                                                     §    4:19-CR-196-O
                                                       §
MICHAEL WEBB                                           §

                                              NOTICE OF APPEAL

        Notice is hereby given that pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, defendant

MICHAEL WEBB through undersigned counsel, hereby appeals to the United States Court of

Appeals for the Fifth Circuit from the judgment of conviction and sentence in this matter.

                                                            Respectfully submitted,

                                                            JASON HAWKINS
                                                            Federal Public Defender
                                                            Northern District of Texas


                                                            BY: __/s/ John J. Stickney________
                                                            John J. Stickney
                                                            Assistant Federal Public Defender
                                                            MA State Bar No. 687134
                                                            819 Taylor Street, Room 9A10
                                                            Fort Worth, TX 76102
                                                            (817) 978-2753 (TEL)
                                                            (817) 978-2757 (FAX)

                                          CERTIFICATE OF SERVICE

I, John J. Stickney, hereby certify that on this the 21st day of July, 2019, the original of the foregoing notice
was hand delivered to the United States Attorney’s office at 801 Cherry Street, Suite 1700, Fort Worth, TX
76102-6897.

                                                             /s/ John J. Stickney
                                                            JOHN J. STICKNEY
                                                            Assistant Federal Public Defender
